El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
La menor Zenaida Martínez, representada por sn madre natural, radicó ante la Corte de Distrito de San Jnan dos demandas. En una de ellas pide se la declare hija natural *2de Pío de Jesús, fallecido el día 7 de septiembre de 1944. En la otra, solicita que se declare nula la institución de he-rederos hecha por el testador a favor de su esposa e hijos legítimos; y cómo remedio provisional, dentro de esta se-gunda acción, solicitó el nombramiento de un síndico para administrar los bienes de la herencia.
Opusiéronse los herederos demandados a que se practi-case prueba en relación con la moción sobre nombramiento de un síndico, alegando la improcedencia de tal nombra-miento. Desestimada la oposición -de los demandados, la corte inferior procedió a oír la prueba de la demandante, habiéndose negado los demandados a presentar prueba al-guna, insistiendo en que como cuestión de derecho no pro-cedía decretar la sindicatura. En marzo 13 de 1945, la corte inferior dictó su resolución declarando con lugar la petición y ordenando el nombramiento de un síndico.
Acudieron ante esta Corte los herederos demandados en solicitud de un auto de certiorari para la revisión y anula-ción de la resolución recurrida. Expedimos el auto y orde-namos a la corte recurrida y al síndico, si ya hubiere sido nombradb, que se abstuviesen de realizar gestión alguna en relación con la sindicatura, hasta nueva orden de este Tribunal.
 La única cuestión a resolver es si la mera radicación de las referidas demandas da derecho a la parte demandante, o sea a la alegada hija natural, al nombramiento de un síndico para que se incaute de y administre y conserve bajo su custodia los bienes relictos al fallecimiento del alegado padre natural.
- En el presente caso la petición para el nombramiento de • un receiver tiene por objeto lograr lo que no podría conse-guirse mediante una petición de administración judicial. Es doctrina firmemente establecida por la jurisprudencia de este Tribunal, que el demandante en un pleito de filiación, que se encuentra aún sub judice, no tiene derecho ni perso-*3nalidad bastante para solicitar la administración judicial de la herencia, ni tiene tampoco derecho a ser citado o a inter-venir en las diligencias sobre administración judical, mien-tras no se resuelva definitivamente a su favor el pleito de filiación. (1)
La solicitud para el nombramiento de un síndico va siem-pre dirigida a la sana discreción de la corte. La ley — ar-tículo 182 del Código de Enjuiciamiento Civil, ed. 1933— concede a las cortes de distrito la facultad discrecional nece-saria para nombrar un síndico en los casos específicamente enumerados en el citado artículo. En éste se dispone expre-samente que el nombramiento podrá hacerse “mediante so-licitud del demandante o de cualquiera parte, cuyo derecho o interés en dichos bienes o fondos o productos de los mis-mos sea presumible, siempre que se probare que los bienes o fondos corren peligro de perderse, trasladarse o sufrir da-ños de consideración”. La facultad concedida al tribunal inferior no es para ser ejercitada arbitrariamente. Para que el nombramiento de un síndico pueda ser sostenido es necesario que concurran en el caso todas las circunstancias y hechos necesarios para justificar el ejercicio de esa discre-ción judicial.
La administración judicialIde los bienes de un finado puede pedirla el albaeea testamentario. Si no se hubiere designado el albaeea o si el finado hubiese muerto intestado, entonces podrá solicitar la administración el cónyuge supérs-tite o cualquier heredero forzoso, o cualquier heredero tes-tamentario o legatario o cualquier acreedor con título escrito no asegurado que tuviere algún crédito contra el finado. El artículo 556 del Código de Enjuiciamiento Civil provee, ade-más, que en la petición deberá hacerse constar bajo jura-mento “el interés y derecho de acción del peticionario”. *4Interpretando ese artículo, esta Corte Suprema lia resuelto repetidamente que el demandante en un pleito de filiación no tiene derecho a solicitar la administración judicial.
Cuando la corte inferior dictó la resolución recurrida, ninguna de las dos demandas radicadas a nombre de la me-nor había sido contestada. La de filiación no se basa en el reconocimiento de la paternidad de la menor por documento auténtico o fehaciente, otorgado' por el alegado padre natural. Se basa en alegados actos de reconocimiento por parte del finado Pío de Jesús, tales como el haber prodigado aten-ciones, medicinas y ropa a la madre de la menor durante el embarazo y haber visitado y acariciado a la niña, llamán-dola “mi hija”. No basta alegar esos hechos, para que el derecho o interés de la demandante en los bienes heredita-rios sea presumible y para justificar el nombramiento de un síndico.
Es indudable que dentro de los .hechos y circunstancias del presente caso, y de acuerdo con la jurisprudencia citada, la reclamante del status de hija natural de Pío de Jesús no tendría derecho o personalidad suficiente para solicitar y obtener la administración judicial del caudal hereditario. Ese derecho y personalidad solamente podrá adquirirlo me-diante sentencia firme y definitiva reconociendo su condición de hija natural del finado. No vemos razón alguna por la que debamos resolver que una persona que no tiene derecho a solicitar la administración judicial de los bienes de un finado, lo tiene para solicitar el nombramiento de un síndico de esos mismos bienes, siendo el propósito de uno y otro re-medio la conservación de los bienes para beneficio de aque-llas personas que tienen un interés reconocido o presumible en dichos bienes.
El nombramiento de un síndico en circunstancias como la del presente caso, constituiría un precedente peligroso y ha-ría posible que ese remedio extraordinario fuese utilizado por personas poco escrupulosas para realizar actos de chan-*5taje, obstaculizando la tramitación de los procedimientos he-reditarios y la repartición de la herencia, con sólo radicar una demanda de filiación y conseguir el nombramiento de un síndico. Las partes perjudicadas no tendrían recurso al-guno contra el promovente de la sindicatura, pues éste no estaría obligado a prestar fianza para responder de los da-ños que pudiera causar, en el caso de que la demanda de filiación no prosperase. La fianza prestada por el síndico garantiza el fiel cumplimiento por dicho funcionario de los deberes de su cargo, pero no protege a los interesados en la herencia contra los daños y perjuicios que pueda causar-les una sindicatura injustificada.
El caso de Balasquide v. Rossy, 18 D.P.R. 33, invocado por la representación de la menor y en el cual basó su re-solución el tribunal recurrido, puede distinguirse fácilmente del de autos. La solicitud ex parte para el nombramiento de un síndico se presentó en el caso de Balasguide, después de haber obtenido el demandante una sentencia a su favor pol-la cual se le declaraba hijo natural del finado Ramón Balas-quide Grómez y mientras el caso se encontraba pendiente en apelación ante el Tribunal Supremo. Este Tribunal resol-vió que de acuerdo con los incisos 2 y 3 del artículo 182 del Código de Enjuiciamiento Civil, podrá nombrarse un síndico “después de la sentencia, para dar cumplimiento a la misma” o “para disponer de los bienes de acuerdo con la misma”, o “para conservarlos mientras se resuelve una apelación”; y revocó la resolución recurrida, por haber sido dictada sin haber oído a ambas partes y sin que la corte tuviera ante sí los hechos demostrativos de la necesidad del nombramiento de un síndico y de que no existía un remedio legal más ade-cuado para asegurar la conservación de las propiedades. En el presente caso, como ya hicimos constar, ni siquiera se había contestado ninguna de las dos demandas cuando se decretó la sindicatura. La corte inferior, sin tener en cuenta que en el caso de autos no se había dictado aún sentencia a *6favor de la menor demandante, creyó erróneamente que cum-plía con la regla sentada en el caso de Bálasquide con sólo oír prueba tendiente a demostrar la necesidad de nombrar un síndico.
Por las razones expuestas somos de opinión que, la corte inferior carecía de autoridad para dictar la resolución recu-rrida, la cual debe ser anulada. El caso será devuelto a la corte de su procedencia para ulteriores procedimientos no inconsistentes con esta opinión.

 Puente et al. v. Puente et al., 16 D.P.R. 582; Rivera v. Cámara, 17 D.P.R. 528; Sabater v. Escudero, 23 D.P.R. 854, 858; Iturrino v. Iturrino, 24 D.P.R. 78, 87; Micci v. Sepulveda, Juez, 25 D.P.R. 911; Morales, Administrador, v. Dessús, 27 D.P.R. 523, 527; Dessús v. Ricci, 28 D.P.R. 481, 484.